DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “identifying…; selecting…; aligning…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A computer-implemented method comprising” does not provide any indication of structure. 
Therefore, the claims 1-8 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10783649. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Pat. No. 10783649 as follows:
Instant application:

1. A computer-implemented method comprising: 



identifying a first set of feature points corresponding to a reference-input image and a second set of feature points corresponding to an input image; 

based on the first set of feature points and the second set of feature points, selecting an image-alignment model from a feature-based-

 aligning the input image with the reference-input image by applying the selected image-alignment model to the input image. 




2. The computer-implemented method of claim 1, wherein: selecting the image-alignment model comprises selecting the feature-based-alignment model based on the first set of feature points and the second set of feature points; and aligning the input image with the reference-input image comprises aligning the input image with the reference-input image utilizing the feature-based-alignment model. 

3. The computer-implemented method of claim 2, further comprising: generating feature-alignment parameters corresponding to the feature-based-alignment model for aligning the input image with the reference-input image based on the first set of feature points and the second set of feature points; and aligning the input image with the reference-input image by applying the feature-alignment parameters to the input image. 

4. The computer-implemented method of claim 3, wherein generating the feature-alignment parameters comprises: matching multiple feature points from the first set of feature points with multiple feature points from the second set of feature points to create matching feature points between the reference-input image and the input image; generating a filtered set of matching feature points between the reference-input image and the input image by removing a subset of matching feature points between the reference-input image and the input image based on the first set of feature points and a first gyroscope dataset corresponding to the reference-input image and the second set of feature points and a second gyroscope dataset corresponding to the input image; and generating the feature-alignment parameters corresponding to the feature-based-alignment model based on the filtered set of matching feature points between the reference-input image and the input image. 

5. The computer-implemented method of claim 1, further comprising: identifying a third set of feature points corresponding to an additional reference-input image and a fourth set of feature points corresponding to an additional input image from a same set of input images that comprises the input image; based on the third set of feature points and the fourth set of feature points, selecting a different image-alignment model than the selected image-alignment model for the input image from the feature-based-alignment model and the pixel-adjusted-gyroscope-alignment model; and aligning the additional input image with the additional reference-input image by applying the different image-alignment model to the additional input image. 

6. The computer-implemented method of claim 1, wherein: selecting the image-alignment model comprises selecting the pixel-adjusted-gyroscope-alignment model based on the first set of feature points and the second set of feature points; and aligning the input image with the reference-input image comprises aligning the input image with the reference-input image utilizing the pixel-adjusted-gyroscope-alignment model. 

7. The computer-implemented method of claim 6, wherein aligning the input image with the reference-input image utilizing the pixel-adjusted-gyroscope-alignment model comprises: generating gyroscope-alignment parameters for aligning the input image with the reference-input image based on a first gyroscope dataset 

8. The computer-implemented method of claim 7, wherein generating the pixel-adjusted-gyroscope-alignment parameters comprises: warping the input image according to a homography transformation based on the gyroscope-alignment parameters; estimating pixel-based-alignment parameters that, when applied to the input image, align the warped input image with the reference-input image based on comparing pixels between the input image and the reference-input image; and generating the pixel-adjusted-gyroscope-alignment parameters based on both the pixel-based-alignment parameters and the gyroscope-alignment parameters. 

9. A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: identify a first set of feature points and a first gyroscope dataset corresponding to a reference-input image and a second set of feature points and a second gyroscope dataset corresponding to an input image; generate a filtered set of matching feature points between the reference-input image and the input image by removing a subset of matching feature points between the reference-input image and the input image based on the first set of feature points and the first gyroscope dataset corresponding to the reference-input image and the second set of feature points and the second gyroscope dataset corresponding to the input image; generate feature-alignment parameters for aligning the input image with the reference-input image based on the filtered set of matching feature points between the reference-input image and the input image; and align the input image with the reference-input image by applying the feature-alignment parameters to the input image. 

10. The non-transitory computer readable storage medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to remove the subset of matching feature points that do not align the input image with the reference-input image. 

11. The non-transitory computer readable storage medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to remove the subset of matching feature points by: matching multiple feature points from the first set of feature points with multiple feature points from the second set of feature points to create matching feature points between the reference-input image and the input image; and removing the subset of the matching feature points from the matching feature points based on the first set of feature points and the first gyroscope dataset corresponding to the reference-input image and the second set of feature points and the second gyroscope dataset corresponding to the input image. 

12. The non-transitory computer readable storage medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to: generate gyroscope-alignment parameters for aligning the input image with the reference-input image based on the first gyroscope dataset corresponding to the reference-input image and the second gyroscope dataset corresponding to the input image; and removing the subset of the matching feature points from the matching feature points based on the gyroscope-alignment parameters to create the 

13. The non-transitory computer readable storage medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine one or more of the first set of feature points corresponding to the reference-input image or the second set of feature points corresponding to the input image satisfy a threshold amount of feature points; and based on determining one or more of the first set of feature points or the second set of feature points satisfy the threshold amount of feature points, generate the feature-alignment parameters by generating homography-transformation parameters for aligning the input image with the reference-input image. 

14. The non-transitory computer readable storage medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine one or more of the first set of feature points corresponding to the reference-input image or the second set of feature points corresponding to the input image do not satisfy a threshold amount of feature points; and based on determining one or more of the first set of feature points or the second set of feature points do not satisfy the threshold amount of feature points, generate the feature-alignment parameters by generating affine-transformation parameters for aligning the input image with the reference-input image. 

15. The non-transitory computer readable storage medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to combine at least a portion of the input image with the reference-input image based on the aligned input image and the reference-input image. 

16. A system comprising: at least one processor; and at least one non-transitory computer memory comprising a reference-input image, an input image, and instructions that, when executed by the at least one processor, cause the system to: identify a first set of feature points and a first gyroscope dataset corresponding to a reference-input image and a second set of feature points and a second gyroscope dataset corresponding to an input image; generate gyroscope-alignment parameters for aligning the input image with the reference-input image based on the first gyroscope dataset and the second gyroscope dataset; generate a filtered set of matching feature points between the reference-input image and the input image by removing a subset of matching feature points between the reference-input image and the input image based on the gyroscope-alignment parameters, the first set of feature points, and the second set of feature points; generate feature-alignment parameters for aligning the input image with the reference-input image based on the filtered set of matching feature points between the reference-input image and the input image; and align the input image with the reference-input image by applying the feature-alignment parameters to the input image. 

17. The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to remove the subset of matching feature points that do not align the input image with the reference-input image based on the gyroscope-alignment parameters. 

18. The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to generate the filtered set of matching feature points between the reference-input image and the input image by removing the subset of matching feature points by: matching multiple feature points from the first set of feature points with multiple feature points from the 

19. The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to: determine the filtered set of matching feature points satisfy a threshold amount of feature points; and based on determining the filtered set of matching feature points satisfy the threshold amount of feature points, generate the feature-alignment parameters by generating homography-transformation parameters for aligning the input image with the reference-input image. 

20. The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to: determine the filtered set of matching feature points do not satisfy a threshold amount of feature points; and based on determining the filtered set of matching feature points do not satisfy the threshold amount of feature points, generate the feature-alignment parameters by generating affine-transformation parameters for aligning the input image with the reference-input image. 



Pat. No. 10783649.

1. A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: 

identify a first set of feature points within a reference-input image and a second set of feature points within an input image; 


determine a feature-point-deficiency metric corresponding to a feature-based-alignment model for aligning the input image with the 

apply the selected image-alignment model to the input image to align the input image with the reference-input image. 

2. The non-transitory computer readable storage medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the feature-point-deficiency metric for the feature-based-alignment model by: determining a number of feature points in the first set of feature points and a number of feature points in the second set of feature points; or determining a number of matching feature points between the reference-input image and the input image. 

3. The non-transitory computer readable storage medium of claim 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine a feature-point deficiency by comparing the feature-point-deficiency metric to a deficiency threshold. 

4. The non-transitory computer readable storage medium of claim 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to: select one of the pixel-adjusted-gyroscope-alignment model or the feature-based-alignment model by selecting the feature-based-alignment model based on detecting an absence of feature-point deficiencies corresponding to the feature-based-alignment model; estimating feature-alignment parameters corresponding to the feature-based-alignment model for aligning the input image with the reference-input image based on the first set of feature points and the second set of feature points; and apply the selected image-alignment model to the input image to align the input image with the reference-input image by applying the feature-alignment parameters to the input image to align the input image with the reference-input image. 

5. The non-transitory computer readable storage medium of claim 4, further comprising instructions that, when executed by the at least one processor, cause the computing device to estimate the feature-alignment parameters by: generating gyroscope-alignment parameters for aligning the input image with the reference-input image based on a first gyroscope dataset corresponding to the reference-input image and a second gyroscope dataset corresponding to the input image; matching multiple feature points from the first set of feature points with multiple feature points from the second set of feature points to create matching feature points between the reference-input image and the input image; removing a subset of the matching feature points between the reference-input image and the input image based on the gyroscope-alignment parameters to create a filtered set of matching feature points between the reference-input image and the input image; and estimating the feature-alignment parameters corresponding to the feature-based-alignment model for aligning the input image with the reference-input image based on the filtered set of matching feature points between the reference-input image and the input image. 

6. The non-transitory computer readable storage medium of claim 4, wherein the feature-alignment parameters comprise one of homography-transformation parameters or affine-transformation parameters. 

7. The non-transitory computer readable storage medium of claim 3, further comprising instructions that, when executed by the at least 

8. The non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the pixel-adjusted-gyroscope-alignment parameters by: warping the input image according to the gyroscope-alignment parameters; estimating pixel-based-alignment parameters that, when applied to the input image, align the warped input image with the reference-input image; and generating the pixel-adjusted-gyroscope-alignment parameters based on both the pixel-based-alignment parameters and the gyroscope-alignment parameters. 

9. A system comprising: at least one processor; and at least one non-transitory computer memory comprising a reference-input image, an input image, and instructions that, when executed by the at least one processor, cause the system to: identify a first gyroscope dataset corresponding to the reference-input image and a second gyroscope dataset corresponding to the input image; generate gyroscope-alignment parameters for aligning the input image with the reference-input image based on the first gyroscope dataset and the second gyroscope dataset; detect a feature-point deficiency corresponding to a feature-based-alignment model for aligning the input image with the reference-input image based on at least one of a first set of feature points within the reference-input image or a second set of feature points within the input image; in response to detecting the feature-point deficiency, generate pixel-adjusted-gyroscope-alignment parameters for aligning the input image with the reference-input image based on the gyroscope-alignment parameters and comparing pixels between the reference-input image and the input image; and apply the pixel-adjusted-gyroscope-alignment parameters to the input image to align the input image with the reference-input image. 

10. The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to detect the feature-point deficiency corresponding to the feature-based-alignment model by performing at least one of: determining that the first set of feature points within the reference-input image do not satisfy a threshold amount of feature points for the reference-input image; determining that the second set of feature points within the input image do not satisfy a threshold amount of feature points for the input image; determining that matching feature points between the reference-input image and the input image do not satisfy a threshold amount of matching feature points between the reference-input image and the input image; or determining that feature-alignment parameters would not align the input image with the reference-input image utilizing the feature-based-alignment model. 



12. The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to generate the pixel-adjusted-gyroscope-alignment parameters by: warping the input image according to the gyroscope-alignment parameters; estimating pixel-based-alignment parameters that, when applied to the input image, align the warped input image with the reference-input image; and generating the pixel-adjusted-gyroscope-alignment parameters based on both the pixel-based-alignment parameters and the gyroscope-alignment parameters. 

13. The system of claim 9, wherein the gyroscope-alignment parameters comprise gyroscope-based-homography-transformation parameters. 

14. The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to, based on detecting the feature-point deficiency corresponding to the feature-based-alignment model, forgo applying the feature-based-alignment model for aligning the input image with the reference-input image. 

15. The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: identify a third set of feature points within an additional reference-input image and a fourth set of feature points within an additional input image; detect an absence of feature-point deficiencies corresponding to a feature-based-alignment model for aligning the additional input image with the additional reference-input image based on the third set of feature points within the additional reference-input image and the fourth set of feature points within the additional input image; generate feature-alignment parameters for aligning the additional input image with the additional reference-input image based on the third set of feature points within the additional reference-input image and the fourth set of feature points within the additional input image; and based on detecting the absence of feature-point deficiencies, apply the feature-alignment parameters to the additional input image to align the additional input image with the additional reference-input image. 

16. The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: determine that the third set of feature points within the additional reference-input image and the fourth set of feature points within the additional input image include a threshold amount of feature points; match multiple feature points from the third set of feature points with multiple feature points from the fourth set of feature points to create matching feature points between the additional reference-input image and the additional input image; and remove a subset of the matching feature points between the additional reference-input image and the additional input image based on the gyroscope-alignment parameters to create a filtered set of matching feature points between the additional reference-input image and the additional input image. 

17. The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to: 

18. In a digital medium environment for editing and combining digital images, a method for efficiently aligning input images with reference-input images comprising: identifying a first gyroscope dataset corresponding to a reference-input image and a second gyroscope dataset corresponding to an input image; detecting a first set of feature points within the reference-input image and a second set of feature points within the input image; a step for selectively applying an image-alignment model from a pixel-adjusted-gyroscope-alignment model and a feature-based-alignment model to align the input image with the reference-input image based on the first and second gyroscope datasets and one or both of the first and second sets of feature points; and generating an enhanced digital image based on the aligned input image and the reference-input image. 

19. The method of claim 18, wherein generating the enhanced digital image based on the aligned input image and the reference-input image comprises replacing an object portrayed in the reference-input image with an object portrayed in the aligned input image. 

20. The method of claim 18, wherein generating the enhanced digital image based on the aligned input image and the reference-input image comprises generating a pixel blur based on the aligned input image and the reference-input image to simulate an extended exposure of a camera. 








/KHAI M NGUYEN/Primary Examiner, Art Unit 2641